Citation Nr: 1543083	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  08-38 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left ankle impairment, residual injury with degenerative joint disease (DJD), currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for limb girdle muscular dystrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2011, the Veteran testified at a hearing before a Decision Review Officer.  In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  

In May 2012, the Board remanded the Veteran's claims for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for limb girdle muscular dystrophy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The left ankle impairment, residual injury with DJD, is manifested by pain, soreness, marked limitation of motion, and x-ray evidence of DJD.  The ankle is not ankylosed.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for left ankle impairment, residual injury with DJD, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the increased rating claim on appeal, the Veteran filed his claim seeking an increased rating in May 2006.  Letters dated in July 2006 and August 2008 satisfied the duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In particular, these letters apprised the Veteran of the types of evidence that could substantiate his increased rating claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  The claim was readjudicated in the November 2008 statement of the case and in the October 2011 and March 2013 supplemental statement of the case, curing any timing defect.  

The August 2008 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the August 2008 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the increased rating claim on appeal and suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records.  The Veteran has been afforded VA examinations in July 2006, May 2011, and January 2013.  The VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board finds that VA did not have duty to notify or assist that was unmet.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Historically, in an April 1975 rating decision, the RO granted service connection for left ankle impairment, residual injury, and assigned a 20 percent disability rating under Diagnostic Codes 5299-5284.  In May 2006, the Veteran filed a claim of entitlement to an increased disability rating for left ankle impairment, residual injury.  In a March 2013 rating decision, the RO continued the 20 percent disability rating and recharacterized the claim as left ankle impairment, residual injury with DJD, under Diagnostic Code 5271.  The Veteran now contends that his service-connected left ankle disability is more disabling than is indicated by the assigned 20 percent disability rating.  

Under Diagnostic Code 5271 [ankle, limited motion of] moderate limitation of motion in the ankle warrants a 10 percent disability rating and marked limitation of motion in the ankle warrants a 20 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A higher rating under Diagnostic Code 5270 requires evidence of ankylosis.

Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).  

The Veteran was afforded a VA examination in July 2006.  The Veteran reported left ankle weakness, swelling, lack of endurance after walking, giving away on uneven ground, and fatigue upon walking or standing.  He experienced left ankle pain with decreased mobility and instability.  Pain occurs three times a week and last for nine hours in duration.  Activities such as prolonged walking, standing, and walking on uneven surfaces precipitate his pain.  Pain is relieved with medication.  He denied incapacitation.  On physical examination of the left ankle, the Veteran was shown to have dorsiflexion to 10 degrees with pain at 5 degrees and plantar flexion to 45 degrees with pain at 40 degrees.  The examiner did observe additional limitation of motion or functional loss due to pain, fatigue, weakness, lack of endurance, and pain following repetitive use.  The Veteran displayed a mild limping gait requiring a cane for ambulation.  The examiner further noted that there was no objective evidence of edema, effusion, weakness, tenderness, or deformity.  An x-ray report of the left ankle reflected degenerative arthritis.  The VA examiner stated that occupational effects were pain, swelling, fatigue, instability on uneven ground, and lack of endurance. 

During a May 2011 VA examination, the Veteran reported minor ankle soreness upon prolonged walks.  He had ankle weakness, but denied instability, flare -ups, and any periods of incapacitation.  He stated he does not require a brace for his left ankle.  His daily activities are not affected; however, he is careful upon walking.  He reported that he is retried.  On physical examination of the left ankle, the Veteran was shown to have dorsiflexion to 15 degrees and plantar flexion to 55 degrees.  The examiner did not observe evidence of painful motion during the range of motion exercises.  Additionally, the examiner noted there was no additional limitation of motion or functional loss due to pain, weakness, or fatigue following repetitive use.  The examiner found that physical appearance of the left ankle was anatomically normal.  There was no objective evidence of tenderness to palpation, swelling, or instability.  An x-ray report showed superimposed degenerative osteoarthritis.  

At the March 2012 Board hearing, the Veteran endorsed symptoms of soreness, decreased range of motion, and left ankle pain, requiring a supportive boot and cane.  Additionally, he testified that a 30 percent disability rating under Diagnostic Code 5284 is warranted because his left ankle disability is severe.  He also stated that although he has been retired since 1999, his left ankle has impacted his employment, namely due to his inability to stand for prolonged periods of time.  He indicated prior to his retirement, he was working an administrative job and he was able to sit for long periods of time.  However, his pain interfered with his ability to concentrate.   

The Veteran was afforded a VA examination in January 2013.  The Veteran reported decrease in range of motion and left ankle pain requiring a cane for ambulation.  He denied swelling, instability, or flare-ups.  He indicated that medication alleviates pain.  On physical examination of the left ankle, the Veteran was shown to have dorsiflexion to 20 degrees with no pain, plantar flexion to 45 degrees with pain at 20 degrees.  The examiner observed no additional limitation of range of motion, weakened movement, excess fatigability, incoordination, or pain of the left ankle following repetitive use.  The examiner did observe additional functional loss due to disturbance of locomotion and interference with sitting, standing, or weight-bearing.  There was no objective evidence of tenderness to palpation, ankylosis, os calcis, or astragalus.  In addition, the Veteran's muscle strength was shown to be 5/5 during all the range of motion exercises.  An x-ray showed degenerative arthritis.  The VA examiner opined that the Veteran's left ankle disability does not impact his ability to work. 

The Veteran's left ankle impairment, residual injury with DJD, more closely approximates a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The evidence shows that Veteran's left ankle has been manifested by arthritis and marked limitation.  Additionally, there is left ankle weakness, fatigue, soreness, and pain.  However, there is no evidence of left ankle ankylosis at any time during the claim period and the January 2013 VA examination report specifically noted the absence of ankylosis.  Where, as here, a veteran is in receipt of the maximum schedular rating based on limitation of motion of the ankle and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40 , 4.45, 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A 20 percent disability rating has been assigned under Diagnostic Code 5271 on the basis of limitation of left ankle motion.  As the evidence does not reflect that there is left ankle ankylosis, a rating in excess of 20 percent for the service-connected left ankle disability under Diagnostic Codes 5271 or 5270 are not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5271 or 5270.

The Board acknowledges that there is evidence of left ankle arthritis.  However, degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  As the Veteran is already in receipt of 20 percent ratings under Diagnostic Code 5271 on the basis of limitation of ankle motion, a separate rating on the basis of ankle arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14 (2015).

In addition, the Board has reviewed all of the other potentially applicable Diagnostic Codes and determined that a rating under an alternated Diagnostic Code would not result in an increased rating.  Specifically, as to Diagnostic Code 5284, a 20 percent is warranted for a moderately severe foot injury and a 30 percent disability rating is warranted for a severe foot injury.   Here, the Diagnostic Code deals specifically with the foot, not the ankle.  Moreover, there is no evidence of a severe left ankle injury warranting a 30 percent disability rating.  
The evidence shows that the Veteran was able was to perform dorsiflexion at worst 10 degrees with pain at 5 degrees and plantar flexion at worst at 45 degrees with pain at 20 degrees.  Notably, at worst with pain, the left ankle plantar flexion was limited to only half of normal range of motion.  Also, the Veteran has denied any flare ups of the left ankle and there has been only been pain associated with the range of motion during the July 2006 VA examination.  As such, the Board finds that the evidence is not indicative of disability equivalent to a severe left foot injury under Diagnostic Code 5284.  

As such, an increased schedular rating for the Veteran's left ankle impairment, residual injury with DJD, is not warranted.

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his left ankle are more severe than that reflected by the current disability rating.  To this end, the Veteran is competent to report the severity of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Nonetheless, the Board finds more persuasive the opinions provided by the VA examiners regarding the severity of the Veteran's disability, as the VA opinions are based on a review of the evidence and the Veteran's assertions, and because of the examiners' expertise.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 20 percent evaluation during this period.  Therefore, an evaluation in excess of 20 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

III.  Additional Consideration

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

Here, the rating criteria specifically address the Veteran's left ankle impairment, residual injury with DJD.  As indicated above, the July 2006, May 2011, and January 2013 VA examiners noted the Veteran's complaints of left ankle pain, decreased range of motion, and weakness.  However, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 20 percent disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his left ankle impairment, residual injury with DJD, is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, during the March 2012 Board hearing, the Veteran testified that although he has been retired since 1999, his left ankle disability affected his employability, namely his inability to stand for prolonged periods of time.  To this end, the January 2013 VA examiner stated that the Veteran's left ankle disability does not impact his ability to work.  While the Veteran has stated that left ankle disability causes pain and inability to stand for long periods there is no suggestion that he is prevented from securing and following gainful employment due to his service-connected left ankle disability.  A clear preponderance of the evidence is against a finding that the severity of his left ankle disability warrants a TDIU.


ORDER

Entitlement to an increased rating for as left ankle impairment, residual injury with DJD, currently evaluated as 20 percent disabling is denied.


REMAND

The Veteran claims his incurred limb girdle muscular dystrophy during his military service.  See Board hearing transcript dated March 2012.  Alternatively, he contends that his limb girdle muscular dystrophy is congenital and that his physical activity during his military service aggravated his limb girdle muscular dystrophy.  Id. 

The Veteran's STRs are absent complaints, symptoms, treatments, or diagnosis of muscular dystrophy.  

In September 1981 private treatment reports, the Veteran reported muscle cramps in his legs initially occurring in 1976.  A.T. Harris, M.D., diagnosed limb girdle muscular dystrophy and assessed that it was "probable autosomal recessive." 

In a July 2006 statement, M.Y. Pleitez, M.D., confirmed a diagnosis of limb girdle muscular dystrophy and stated that the Veteran did not have symptoms of the disease until the early 1970s, when he entered the military.  Further, M.Y. Pleitez, M.D., stated,

During his time in the military he gradually developed loss of stamina and fatigue.  Right before discharged from the Navy he began experiencing cramps in his calves and thighs as well as mild weakness in the proximal muscle of his legs. . . .  Muscle diseases are known to worsen and progress with repetitive exercise and overexertion.  The physical activity required of him to stay in good standing in the Navy likely hastened the presentation of his muscular dystrophy.  Had [the Veteran] avoided repetitive exercise early on in the course of his illness the progression of his disease would have been slower. 

During a March 2007 VA examination report, the Veteran reported his initial limb girdle muscular dystrophy symptoms predate his military service.  The examiner opined that the Veteran's limb girdle muscular dystrophy is not likely related to his military service.  The VA examiner reasoned that, "there is no medical evidence presented which suggest an exacerbation of the [V]eteran's symptoms during service [,]although it is likely that heavy physical exertion might have exacerbated the symptoms."

In a January 2011 statement, M.Y. Pleitez, M.D, provided a similar statement as to her July 2006 statement; however, additionally opined that the Veteran's limb girdle muscular dystrophy was aggravated by his military service.  

In sum, the evidence is unclear as to the onset of the Veteran's limb girdle muscular dystrophy and whether it is a congenital defect or disease.  Therefore a clarifying opinion is necessary.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2015).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding 
treatments that the Veteran has recently received, to include (i.) M.Y. Pleitez, M.D., (ii.) E.C. Murphy, M.D., and (iii.) R.A. Barton, D.C., F.I.A.M.A.

2.  Then, refer the claims file to a VA physician to obtain an opinion to determine the nature and etiology of limb girdle muscular dystrophy.  

The examiner should indicate whether the Veteran's limb girdle muscular dystrophy is congenital, and if so, whether it is a defect or disease.  

If the Veteran's limb girdle muscular dystrophy is not considered a congenital defect, is it as likely as not (50 percent probability or greater) that it had its clinical onset in service or is otherwise related to active duty?  If the limb girdle muscular dystrophy is not a defect and it pre-existed service, did it clearly and unmistakably pre-exist active duty military service and was it clearly and unmistakably not permanently aggravated beyond its natural progress during service?

A complete rationale should be given for all opinions and conclusions expressed.

In rendering the opinions above, the examiner should consider (i.) the private treatment records dated September 1981 and (ii.) M.Y. Pleitez, M.D.,'s July 2006 and January 2011 statements. 

The examiner must provide a rationale for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


